charles m corbalis and linda j corbalis petitioners v commissioner of internal revenue respondent docket no filed date petitioners seek judicial review of letters denying their claim for interest suspension under sec_6404 and stating that the determinations are not subject_to judicial review under sec_6404 respondent has moved to dismiss for lack of jurisdiction held the court has jurisdic- tion under sec_6404 to review denials of interest suspension under sec_6404 held further the let- ters were final determinations for purposes of sec_6404 even though petitioners’ concurrent claims for abate- ment under sec_6404 were still pending cory stigile sharyn m fisk della j bauserman and charles paul rettig for petitioners najah j shariff for respondent opinion cohen judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction the primary issue for decision is whether sec_6404 applies to denials of interest suspension under sec_6404 if so we verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner must decide whether the notice from which petitioners seek review is a final_determination for purposes of sec_6404 all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background the operative facts are set forth in respondent’s motion to dismiss and have not been disputed petitioners resided in california at the time they filed the petition petitioners seek review of four separate letters issued by the internal_revenue_service irs on date in which the irs concluded that interest suspension under sec_6404 does not apply with respect to taxable years and because of the effective date and because it does not apply with respect to a liability reported on a return the explanation attached to each of the letters states that examination of petitioners’ returns followed petitioners’ having filed two form sec_1045 application_for tentative refund the consequent examination of the returns encom- passed and petitioners assert that the amounts in issue for and resulted from disallowance of a loss carried back from and that therefore is also a year in issue and is the year of the relevant tax_return for deter- mining whether sec_6404 applies petitioners allege jurisdiction under sec_6404 and rule in addition petitioners allege that they meet the requirements of sec_7430 and that a final_determination has been made not to abate interest under sec_6404 each of the letters sent to petitioners states the judicial review provisions of sec_6404 do not apply to sec_6404 therefore you do not have appeal rights nor may you petition the tax_court for judicial review regarding this letter also on date the irs sent to petitioners two separate letters disallowing in full petitioners’ claim_for_abatement of interest for taxable years and under sec_6404 each of these letters states this is not the irs’s final_determination on date petitioners filed a protest to the deter- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports minations set forth in the letters and dated date deferred disputes the net_worth requirements of respondent asserts that petitioners have not shown that they meet sec_7430 that are incorporated into sec_6404 exhibits concerning petitioners’ net_worth were identified in the response to respondent’s motion but were inadvertently omitted from the filed response the exhibits were made part of the record by a supplemental filing by petitioners the exhibits consist of separate affidavits and net_worth state- ments for each petitioner compiled by their accountant and based upon acquisition costs of assets that petitioners pro- vided to the accountant although we comment on that dis- pute below we do not resolve it at this time respondent’s motion to dismiss presents those documents and arguments on which we decide whether the court has jurisdiction in this case for further understanding of the context however and to indicate which arguments will nec- essarily be addressed if we conclude that the court has juris- diction we mention here additional contentions of the parties that appear from the letters that the irs sent to peti- tioners the amounts in dispute for and apparently arise from settlement of disallowed carrybacks to those years of losses claimed for the irs letters state among other things that sec_6404 does not apply to years before and that interest suspension does not apply with respect to any_tax liability reported on a return the record here is inadequate to decide how sec_6404 applies to petitioners’ loss_carrybacks and the parties have not addressed that issue in their filings we therefore do not opine on that dispute in this opinion petitioners have asserted before the irs various grounds for abatement of interest under sec_6404 and continue to pursue those claims administratively they do not dispute that the denial of their sec_6404 claims was not a final_determination their petition however deals only with interest suspension under sec_6404 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner discussion statutory terms sec_6404 b e and f provides sec_6404 abatements a general_rule -the secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which- is excessive in amount or is assessed after the expiration of the period of limitations prop- erly applicable thereto or is erroneously or illegally assessed b no claim_for_abatement of income estate_and_gift_taxes - no claim_for_abatement shall be filed by a taxpayer in respect of an assessment of any_tax imposed under subtitle a or b e abatement of interest attributable to unreasonable errors and delays by internal_revenue_service - in general -in the case of any assessment of interest on- a any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a min- isterial or managerial act or b any payment of any_tax described in sec_6212 to the extent that any unreasonable error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial or managerial act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment interest abated with respect to erroneous refund check - the secretary shall abate the assessment of all interest on any erro- neous refund under sec_6602 until the date demand for repayment is made unless- a the taxpayer or a related_party has in any way caused such erroneous refund or b such erroneous refund exceeds dollar_figure f abatement of any penalty or addition_to_tax attributable to erroneous written advice by the internal_revenue_service - in general -the secretary shall abate any portion of any pen- alty or addition_to_tax attributable to erroneous advice furnished to the taxpayer in writing by an officer_or_employee of the internal rev- enue service acting in such officer’s or employee’s official capacity limitations -paragraph shall apply only if- verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports a the written advice was reasonably relied upon by the taxpayer and was in response to a specific written request of the taxpayer and b the portion of the penalty or addition_to_tax did not result from a failure by the taxpayer to provide adequate or accurate informa- tion initial regulations -within days after the date of the enactment of this subsection the secretary shall prescribe such initial regulations as may be necessary to carry out this subsection sec_6404 was added by the internal_revenue_service restructuring and reform act of rra pub_l_no sec_3305 sec_112 stat pincite effective for tax years ending after date sec_6404 provides sec_6404 suspension of interest and certain penalties where secretary fails to contact taxpayer - suspension - a in general -in the case of an individual who files a return of tax imposed by subtitle a for a taxable_year on or before the due_date for the return including extensions if the secretary does not provide a notice to the taxpayer specifically stating the taxpayer’s liability and the basis for the liability before the close of the month period beginning on the later of- i the date on which the return is filed or ii the due_date of the return without regard to extensions the secretary shall suspend the imposition of any interest penalty addition_to_tax or additional_amount with respect to any failure relating to the return which is computed by reference to the period of time the failure continues to exist and which is properly allocable to the suspension_period b separate application -this paragraph shall be applied separately with respect to each item or adjustment if after the return for a taxable_year is filed the taxpayer provides to the secretary or more signed written documents showing that the taxpayer owes an additional_amount of tax for the taxable_year clause i shall be applied by substituting the date the last of the documents was provided for the date on which the return is filed exceptions -paragraph shall not apply to- a any penalty imposed by sec_6651 b any interest penalty addition_to_tax or additional_amount in a case involving fraud c any interest penalty addition_to_tax or additional_amount with respect to any_tax liability shown on the return d any interest penalty addition_to_tax or additional_amount with respect to any gross_misstatement e any interest penalty addition_to_tax or additional_amount with respect to any reportable_transaction with respect to which the verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner requirement of sec_6664 is not met and any listed trans- action as defined in 6707a c or f any criminal_penalty suspension_period -for purposes of this subsection the term suspension_period means the period- a beginning on the day after the close of the 36-month period under paragraph and b ending on the date which i sec_21 days after the date on which notice described in paragraph a is provided by the secretary the provision for tax_court review of interest abatement requests was first adopted as part of the rra the rel- evant subsection now provides sec_6404 review of denial of request for abatement of interest - in general -the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest special rules - a date of mailing -rules similar to the rules of sec_6213 shall apply for purposes ofdetermining the date of the mailing referred to in paragraph b relief -rules similar to the rules of sec_6512 shall apply for purposes of this subsection c review -an order of the tax_court under this subsection shall be reviewable in the same manner as a decision of the tax_court but only with respect to the matters determined in such order when enacted in as part of the taxpayer bill of right sec_2 tbor pub_l_no sec_302 sec_110 stat pincite8 as amended by tbor sec_701 and c stat pincite then sec_6404 now sec_6404 for the first time gave this court jurisdiction to review requests for abatement of interest in the case of proceedings commenced after date before the enactment of that provision the court gen- erally lacked jurisdiction over issues involving interest see 112_tc_123 89_tc_352 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports respondent relies on the historic limitations on our juris- diction over interest and the use of the terms suspension and shall in sec_6404 rather than abatement and may in sections such a sec_6404 in arguing that sec_6404 does not apply to petitioners’ claims under sec_6404 petitioners respond that abatement in the title and context of sec_6404 includes suspension and that decisions under sec_6404 are not in the absolute discretion of respondent and are more susceptible to tax_court review than decisions under sec_6404 the parties agree only that the legislative_history of sec_6404 is silent on the subject of this dispute respondent also cites revproc_2005_38 sec_2 2005_2_cb_81 without quoting the applicable text that text and the related sec_3 are as follows sec_2 background dollar_figure sec_6404 provides the united_states tax_court with juris- diction over any_action brought by a taxpayer who meets the require- ments of sec_7430 to determine whether the secretary’s failure to abate interest was an abuse_of_discretion and to order an abatement the action must be brought within days after the date of mailing of the secretary’s final_determination not to abate interest the judicial review provisions of sec_6404 apply where the service has abused its discretion by failing to abate interest as provided by sec_6404 these provisions do not apply where the service has failed to suspend interest under sec_6404 except as provided in paragraph dollar_figure below sec_3 administrative review procedure dollar_figure if a taxpayer asserts that the service failed to suspend interest under sec_6404 as a result of an unreasonable error or delay in performing a ministerial or managerial act within the meaning of sec_6404 the taxpayer may submit a claim_for_abatement on form_843 the service will consider the claim and issue a notice of final determina- tion if the service denies the taxpayer’s claim in whole or in part tax- payers who meet the requirements referred to in sec_7430 may petition the tax_court under sec_6404 to determine whether the denial was an abuse_of_discretion pursuant to sec_6404 a claim may not be submitted under this section dollar_figure asserting only that interest was assessed for periods during which interest should have been suspended under sec_6404 verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner petitioners argue that revproc_2005_38 sec_2 states an exception to a general_rule in sec_3 respondent replies that petitioners have ignored the last sentence of the revenue_procedure and that a more intuitive interpretation of the revenue_procedure which is pre- sented in the motion at paragraphs is that paragraph dollar_figure pro- vides guidance for circumstances where the elements of both sec_6404 and sec_6404 are met in that special case taxpayers may file a claim_for_abatement under sec_6404 of interest that rightfully should have been suspended under sec_6404 but for unreasonable error or delay on behalf of an officer_or_employee of respondent in the performance of a managerial or ministerial function respondent does not argue that the revenue_procedure is entitled to deference or provide an explanation of the rea- soning behind it there is no explanation of why sec_6404 precludes sec_6404 judicial review of sec_6404 determinations while not conflicting with judicial review of sec_6404 determinations the apparent pur- pose of the subsections of sec_6404 is to lay out specific exceptions to and extensions of the general_rule in sec_6404 otherwise sec_6404 would seem to contradict sec_6404 and f to the same extent that respondent suggests that it restricts sec_6404 in many cases we have discussed the deference due to pronouncements of the irs see eg 133_tc_202 dealing with a disputed revenue_ruling aff ’d 679_f3d_1109 9th cir revenue rulings are an official interpretation by the service sec_601_601 statement of procedural rules by contrast sec_601_601 statement of procedural rules states that a ‘revenue procedure’ is a statement of procedure that affects the rights or duties of taxpayers or other members of the public under the code and related statutes or information that although not necessarily affecting the rights and duties of the public should be a matter of public knowledge a statement of procedure does not purport to be an official interpretation and respondent does not argue here that the procedure is entitled to def- erence as an interpretation of sec_6404 the revenue_procedure in respondent’s terms provides guidance for cir- cumstances in which taxpayers may file a claim for abate- ment of that should have been suspended interest verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports respondent argues only an intuitive interpretation of the procedural guidance there is no reasoning in support of the conclusion stated in the revenue_procedure and we discern none for distin- guishing between sec_6404 requests and sec_6404 requests thus the revenue_procedure is not entitled to deference see 689_f3d_191 2d cir aff ’g 136_tc_99 a procedural pronouncement cannot restrict or revise sec_6404 see 515_us_323 n 233_f3d_948 7th cir aff ’g tcmemo_1999_344 the wording and context of the statute supplemented by more general legal principles control first we agree with petitioners that all of sec_6404 deals with abatement of which suspension is a category a claim that interest should have been suspended for a period is the logical equivalent of a claim_for_abatement of interest that has been assessed for that period as petitioners explain under sec_6404 interest begins to accrue on a liability from the due_date of the return until respondent issues a notice stating a liability and the basis for that liability within 18-months currently 36-months of the later of due_date of the return or the date the return was filed see sec_6404 if respondent fails to issue the notice by the time prescribed the interest accrued on the liability during the suspension_period is abated if respondent issues the notice within the time period prescribed the accrued interest remains assessed that the code pro- vides for the specific term suspension_period does not mean that the later elimination of interest for that period is not in fact an abatement we agree with petitioners’ explanation although the factual record is incomplete it appears from the letters that the interest in dispute has been assessed if the assessment is erroneous because part of the interest should have been suspended abatement would be the remedy the court has stated without limitation that sec_6404 authorizes the court to review for an abuse of discre- tion the commissioner’s refusal to abate interest under sec_6404 122_tc_384 citing 112_tc_19 we see no persuasive reason why as suggested by respondent petitioners should have to seek recourse on their verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner suspension of interest claim in another court see 550_us_501 discussing congressional intent to provide exclusive jurisdiction to the tax_court in interest abatement cases we see no persuasive reason why interest suspension when enacted in the rra was to be treated separately from interest abatement for purposes of judicial review when the interest suspension provision was adopted in the judicial review provision was redesignated by the rra from sec_6404 to sec_6404 it was changed to sec_6404 in by the victims of terrorism tax relief act of pub_l_no sec_112 sec_115 stat pincite in each version of the statute the provision for judicial review follows the types of determinations subject_to review we are cognizant of sec_7806 which provides in part that n o inference implication or presumption of legislative construction shall be drawn or made by reason of the location or grouping of any particular section or provision or portion of this title however we can consider the simi- larity of terms and provisions within the code as an aid to interpretation see 107_tc_249 what subsections e f and g of sec_6404 have in common is that they are relief provisions for taxpayers affected by errors or omissions of the irs we see no reason to characterize differently the effect of the grant of jurisdiction to review denials of abatement under these subsections second we agree with petitioners that nondiscretionary acts suggested by the use of shall in a statute are more susceptible of judicial review than discretionary acts histori- cally clear indications of congressional intent to subject discretionary administrative action to judicial review have been required see 401_us_402 interpreting u s c sec_701 which exempts discretionary administrative action from judicial review abrogated on other grounds by 430_us_99 35_f3d_472 9th cir 941_f2d_1060 10th cir 936_f2d_548 11th cir the enactment of sec_6404 initially as sec_6404 ren- dered obsolete cases such as argabright selman and horton verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports homes which denied judicial review of irs discretionary denials of abatement of interest see 310_f3d_640 9th cir aff ’g tcmemo_2000_196 cases mentioning but not applying the interest suspen- sion provisions of sec_6404 were deficiency cases that did not involve a final_determination not to suspend interest that had been assessed or involved years before the effective date of sec_6404 none held that we lack jurisdiction under sec_6404 see eg fields v commissioner tcmemo_2008_207 slip op pincite n matthews v commis- sioner tcmemo_2008_126 goode v commissioner tcmemo_2006_48 comments in factually distinguishable situations are not controlling and in any event could be interpreted as implying that sec_6404 applied to claims for suspension of interest in other circumstances ie where the interest had been assessed and for years after the effective date to the extent that respondent relies on his- tory we conclude that the history relied on has been under- mined by the enactment of judicial review provisions now found in sec_6404 see miller v commissioner f 3d pincite we see no merit in respondent’s reliance on the use of shall in sec_6404 to argue against reviewability of the irs decision with respect to suspension of interest the use of shall in sec_6404 for example does not pre- clude review in this court of administrative decisions under that section see 139_tc_53 pettyjohn v commissioner tcmemo_2001_227 third respondent’s position ignores a strong presumption that the actions of an administrative agency are subject_to judicial review see 628_f2d_1028 7th cir roski v commis- sioner 128_tc_113 82_tc_989 in estate of gardner we held that the court has jurisdic- tion to review denial of an extension of time for filing an estate_tax_return under sec_6081 we first looked to the overall statutory scheme to see whether it disclosed any basis for inferring nonreviewability estate of gardner v commissioner t c pincite we see no such basis in sec_6404 second we concluded that there were ascertain- able standards upon which to base our review id pincite verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner sec_6404 sets out specific guidelines for suspension of interest the court is well equipped to make the factual determinations required under that provision next in estate of gardner we concluded that the action of the irs with respect to requests for extensions of time for filing were a suitable subject for judicial review because t here is nothing to suggest that respondent’s exercise of discretion involves any agency expertise beyond the competence of courts id pincite we see no special factors with respect to suspension of interest distinguishing it from other issues over which this court has jurisdiction finally we commented that our review of an irs action denying the request of the taxpayer would not impair the commissioner’s ability to carry out congressionally assigned duties id pincite the same comment applies in this case for the foregoing reasons we hold that denials of interest suspension under sec_6404 are not excluded from judicial review in this court under sec_6404 final_determination respondent’s moving papers refer to the statements in let- ters that the letters were not the irs’ final determina- tion and that the administrative proceedings involving peti- tioners’ claim_for_abatement under sec_6404 are ongoing thus respondent argues petitioners’ petition is pre- mature petitioners cite 138_tc_295 aff ’d 723_f3d_790 7th cir for the holding that a final_determination need not be made by a formal letter stating that it is a final_determination the court dismissed as meritless respondent’s suggestion that there was no final_determination because it did not occur in connection with a stand-alone request for interest abatement under sec_6404 or because it was not made on a letter final_determination letter for fully disallowing an interest abatement claim id pincite see also 135_tc_70 holding that jurisdiction is established when the commissioner issues a written notice embodying a determination without regard to the name or label of the document verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie united_states tax_court reports the letters sent to petitioners denied their claim to interest suspension and took the position that petitioners could not petition this court for judicial review thus if upheld by the court the irs denial of interest suspension and disavowal of the right to judicial review under sec_6404 would leave petitioners with no further recourse which is a final_determination although the contempora- neous letters anticipated further proceedings with respect to the claim_for_abatement under sec_6404 for unreasonable errors and delays by the irs the claim based on sec_6404 is severable to the extent that it relies only on the periods established for the irs to contact the tax- payer with regard to a tax_liability see gray v commis- sioner t c pincite if petitioners had delayed filing a petition under sec_6404 respondent might argue that the petition was untimely under sec_6404 because it was not brought within days of the letters rejecting their claim for interest suspension see sec_6404 we conclude that the letters were final determinations for jurisdic- tional purposes under sec_6404 sec_7430 respondent’s motion argues that there is no evidence to support petitioners’ allegations that they meet the net_worth requirements of sec_7430 or that they are a prevailing_party entitled to bring an action under sec_6404 respondent thus asserts that the petition is pre- mature respondent’s reference to prevailing_party is anomalous in this context because there would be no interest accruing on a tax_liability to the extent that taxpayers prevail on an underlying issue we infer therefore that the incorporation into sec_6404 of sec_7430 requirements refers only to net_worth requirements set forth in u s c sec d see estate of kunze v commissioner tcmemo_1999_344 respondent also contends that we should disregard the affidavits and net_worth statements of petitioners as unreli- able respondent acknowledges that in the case of a husband and wife the net_worth test is applied to each separately see 100_tc_88 respondent verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie corbalis v commissioner also acknowledges that the current state of the law is to use acquisition_cost adjusted for depreciation rather than fair_market_value to compute net_worth see 106_tc_76 however respondent asserts that fair_market_value is the better standard to use rather than acquisition_cost citing 100_tc_457 accepting fair market values which had declined significantly from acquisi- tion costs aff ’d in part rev’d in part 43_f3d_172 5th cir and sec_301_7430-5 proposed income_tax regs fed reg date neither powers a case decided before swanson nor a pro- posed regulation changes the existing law on this subject we decline to do so in a case in which the relevant facts have not been determined the petition alleges that petitioners meet the requirements of sec_7430 such an allegation is required in the petition and is inherently subject_to proof but evidence is not appropriately included in a petition see rule b petitioners’ net_worth and other qualifications to maintain an action under sec_6404 are better decided in subsequent proceedings in which evidence may be taken see gray v commissioner t c pincite we decline to disregard the pleading and affidavits on the present record although petitioners’ entitlement to bring this action and to suspension of interest may be subject_to further obstacles we conclude that the court has jurisdiction under sec_6404 to review denials of interest suspension under sec_6404 and that the irs letters contained final determinations sufficient to give the court jurisdiction in this case an order denying respondent’s motion to dismiss will be issued f verdate mar apr jkt po frm fmt sfmt v files boundv wit bv864a corbalis jamie
